Citation Nr: 0509671	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-32 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for syncope.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from December 1984 to 
May 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO, in part, denied service connection for syncope 
as secondary to the veteran's service-connected migraine 
headaches.  

FINDING OF FACT

The totality of the evidence shows that it is at least as 
likely as not that the veteran's syncope is attributable to 
his service-connected migraine headaches.

CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, his 
syncope is proximately due to or the result of his service-
connected migraine headaches.  38 C.F.R. §§ 3.102, 3.310 
(2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service connection was granted for migraine headaches, 
effective May 1992, and a 30 percent evaluation was assigned.  
A 50 percent evaluation for migraine headaches has been in 
effect since April 2002.  

Service medical records, dated in July 1991, disclose that 
the veteran reported having recently sustained head trauma 
and briefly lost consciousness.  He indicated that he 
thereafter experienced severe headaches accompanied by 
occasional loss of consciousness.  

The veteran presented a VA clinic on April 2, 2002, 
complaining of migraine headaches that had been present for 
more than the past 10 years.  Headaches had recently been 
accompanied by syncope, described as fainting spells or 
blackouts.  Clinical inspection was performed, and the 
assessment was migraine headaches with occasional syncope.  
Subsequent VA clinical records disclose recurrent headaches 
accompanied by episodes of syncope.  

A VA CT scan of the brain on April 11, 2002 showed a 6 mm 
rounded, hyperdense nodule in the left inferior sylvian 
fissure, and it was thought this could possibly be an 
aneurysm in the middle cerebral artery.  Also on April 26, 
2002, a VA MRI of the brain showed mild atherosclerotic 
changes in the basilar artery.  When the veteran was 
evaluated at a VA neurology clinic on April 26, 2002, the 
impression was basilar migraine headaches.

The veteran was hospitalized at a VA medical facility during 
May 2002 for observation and evaluation of progressively 
worsening headaches with blackout spells.  Carotid 
ultrasonography revealed stenosis of the right internal 
carotid artery and left internal carotid artery.  An 
electroencephalogram (EEG) showed no epileptic activity and 
was read as normal.  No etiology could be found for the 
blackout spells.  EEG testing by VA in June 2002 showed no 
epileptiform activity.  

The veteran was hospitalized at a VA medical facility during 
July 2002 for observation and evaluation of chronic headaches 
accompanied by episodes of fainting.  He described episodes 
of altered consciousness followed by confusion lasting for 
two to three minutes.  He denied seizure type activity 
involving muscle jerking or incontinence.  During 
hospitalization, there was no evidence that the veteran had 
altered consciousness or seizure type activity.  At discharge 
from the hospital, the origin of the veteran's fainting 
spells remained unknown.  

A VA neurologic examination was performed in December 2002.  
The examiner referenced the veteran's history of migraine 
headaches since 1991, and since February 2002, the phenomenon 
of headaches accompanied by fainting spells.  It was related 
that the veteran typically had a headache, followed by loss 
of consciousness for about two to five minutes.  After coming 
to, he experienced shaking of the body and bladder 
incontinence, but no tongue trauma; as well, he experienced a 
brief period of foggy vision after regaining consciousness.  

The neurologist pointed out that the history of migraine 
headaches and syncope suggested a possible diagnosis of mild 
basilar artery migraines, yet the jerking of the limbs along 
with bladder incompetence was not typically seen in basilar 
migraines, but rather during a seizure.  Also, the 
neurologist observed that basilar artery migraine is a 
diagnosis of exclusion, and there was no one test that would 
confirm this diagnosis.  

Additionally, the neurologist went on to note that basilar 
artery migraine was a possible diagnosis, but added there was 
insufficient evidence in the record by way of exclusion of 
other conditions such as seizures or cardiac problems, to 
facilitate a conclusive diagnosis.  The neurologist concluded 
it was impossible to say what the etiology was of the 
veteran's syncope; furthermore, it was impossible to state if 
these syncopal episodes were related to his service-connected 
migraine headaches. 

Added to the record in February 2003 was information obtained 
from a website pertaining to neurological deficits.  It was 
reported that neurological deficits accompanying basilar 
artery migraine include altered consciousness, including 
amnesia, confusion, stupor, and/or syncope (loss of 
consciousness).  

The veteran was evaluated at a VA clinic in February 2003.  
The assessment was complicated migraine/basilar migraine.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim of secondary service 
connection for syncope.  As such, the Board is satisfied that 
VA has complied with both the notification requirements, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the duty 
to assist requirements of the VCAA and the implementing 
regulations relevant to that portion of the veteran's appeal.  
In any event, the October 2002 VCAA letter adequately advised 
the veteran of the evidence needed to substantiate his claim 
and of his and VA's respective evidence gathering 
responsibilities.

Legal Criteria

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes 
situations when there has been aggravation of a veteran's 
nonservice-connected condition that is proximately due to or 
the result of a service-connected disability, but the veteran 
shall be compensated only for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).


Analysis

Upon a review of the record in this case, a VA neurologist 
was simply unable to determine whether the veteran's syncopal 
episodes are the result of his service-connected migraine 
headaches.  Moreover, other clinicians have remarked that 
the veteran's syncopal episodes are of undetermined origin.  
At the same time, however, the neurologist made certain 
significant observations about the nature of the veteran's 
chronic migraine headaches that tend to rule in more than 
rule out a causal connection between the service-connected 
migraine headaches and syncopal episodes.  

The neurologist suggested the likelihood of a connection 
between service-connected migraine headaches and syncopal 
episodes, if it were shown that migraine headaches were 
attributable to some disturbance of circulation of the 
basilar artery supplying the brain.  As well, treatise 
evidence of record suggests that syncope may be a 
manifestation of a basilar artery-type migraine.  The Board 
notes that a history of apparent seizure-like activity during 
the veteran's blackouts or fainting spells was apparently the 
principal factor inhibiting the neurologist from attributing 
a causal connection between the service-connected migraine 
headaches and syncopal episodes.

But the medical evidence demonstrates at least a mild degree 
of atherosclerosis in certain branches of the veteran's 
basilar cerebral arteries.  As well, ultrasonography showed 
some stenosis or narrowing of the carotid arteries supplying 
his brain.  In fact, some VA clinicians offered the 
assessment that his migraine headaches might be attributable 
to a disturbance of basilar artery circulation.  There is, 
then, medical evidence pointing to a disturbance of cerebral 
circulation as the source of his service-connected migraine 
headaches.  And there are the reports of two periods of 
observation and evaluation by VA during which time clinicians 
attempted to determine the nature of his chronic migraine 
headaches and accompanying syncopal episodes.  Neither period 
of observation and evaluation revealed any type of seizure 
activity.  As well, EEG testing was negative for signs of 
epilepsy or seizures.  

In this case, there is certainly some medical evidence 
suggesting that a disturbance of basilar artery circulation 
is implicated in the veteran's migraine headaches.  There 
also is certainly some medical evidence suggesting the 
veteran does not actually experience seizure activity.  The 
Board has considered this medical evidence, both favorable 
and unfavorable, in light of the VA neurologist's opinion.  

The cause of the veteran's syncope remains uncertain despite 
attempts by specialists to determine the origin of his 
blackouts/fainting spells.  Nevertheless, the Board is 
persuaded that the totality of the evidence demonstrates that 
it is at least as likely as not that his syncope is the 
result of his service-connected migraine headaches.  So when 
all reasonable doubt is resolved in his favor, service 
connection for syncope is warranted secondary to his service-
connected migraine headaches.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for syncope is granted.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


